20-2256
Bryant v. Iheanacho, et al.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
23rd day of September, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            DENNY CHIN,
            WILLIAM J. NARDINI,
                  Circuit Judges.
_____________________________________

PATRICK BRYANT,

                              Plaintiff-Appellant,

                  v.                                                         20-2256

THEDDEUS IHEANACHO, ABID IQBAL KHAN,                      AND
BRUNSWICK HOSPITAL CENTER, INC.,

                  Defendants-Appellees. *
_____________________________________


For Plaintiff-Appellant:                             WILLIAM M. BROOKS, Touro Law Center, Central Islip,
                                                     New York; and CORY H. MORRIS, Law Office of Cory
                                                     H. Morris, Dix Hills, New York


*
    The Clerk of Court is respectfully directed to amend the official caption as set forth above.


                                                          1
For Defendants-Appellees:                      BRIAN E. LEE and JOHN FRANCIS YOON, Bartlett LLP,
                                               Central Islip, New York; and GREG M. MONDELLI,
                                               Lewis Johs Avallone Aviles LLP, Islandia, New York

         Appeal from a judgment of the United States District Court for the Eastern District of New

York (Spatt, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Plaintiff-Appellant Patrick Bryant appeals from the district court’s grant of the Defendants-

Appellees’ motion for summary judgment, dismissing Bryant’s claims under 42 U.S.C. § 1983 and

New York state medical malpractice law.         We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

                                           *        *       *

         “We review de novo the award of summary judgment, construing the evidence in the light

most favorable to the nonmoving party and drawing all reasonable inferences and resolving all

ambiguities in its favor.”    Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018) (internal citations,

quotation marks, and alterations omitted).      “Summary judgment is appropriate only where ‘there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.’”    Id. (quoting Fed. R. Civ. P. 56(a)). “It is a bedrock rule of civil procedure that a district

court generally cannot grant summary judgment based on its assessment of the credibility of the

evidence presented.” Frost v. New York City Police Dep’t, 980 F.3d 231, 245 (2d Cir. 2020)

(internal quotation marks omitted). In Jeffreys v. City of New York, 426 F.3d 549 (2d Cir. 2005),

however, we “recognized a narrow exception ‘in the rare circumstance where the plaintiff relies

almost exclusively on his own testimony, much of which is contradictory and incomplete.’”

Frost, 980 F.3d at 245 (quoting Jeffreys, 426 F.3d at 554).     “In such an extraordinary case, . . . ‘it



                                                    2
will be impossible for a district court to determine whether the jury could reasonably find for the

plaintiff, and thus whether there are any genuine issues of material fact, without making some

assessment of the plaintiff’s account.’”    Id. (quoting Jeffreys, 426 F.3d at 554). We note also

that the mere existence of some evidence may not be enough to defeat summary judgment, as “[a]

grant of summary judgment is proper” where a nonmovant’s supporting evidence “is so slight that

no rational jury could” find in his favor. Viola v. Philips Med. Sys. of N. Am., 42 F.3d 712, 716

(2d Cir. 1994).

          The parties agree, in light of our decisions in McGugan v. Aldana-Bernier, 752 F.3d 224

(2d Cir. 2014), and Doe v. Rosenberg, 166 F.3d 507 (2d Cir. 1999), that the Defendants-Appellees

would not be state actors for purposes of § 1983 and would not be liable for medical malpractice

if Drs. Theddeus Iheanacho (“Iheanacho”) and Abid Iqbal Kahn (“Khan”) personally evaluated

Bryant.     The parties’ dispute on appeal is limited to the question of whether any such independent

medical evaluation ever occurred. Viewing the parties’ submissions in the light most favorable

to the Plaintiff-Appellant, Bryant has failed to demonstrate that there is a genuine issue of material

fact as to whether Iheanacho and Khan personally evaluated him.               As evidence that the

defendants never evaluated him, Bryant offers only his own inconsistent and largely

uncorroborated statements.      While in certain circumstances an uncorroborated affidavit can be

sufficient to defeat summary judgment, see Danzer v. Norden Systems, Inc., 151 F.3d 50 (2d Cir.

1998) (holding that uncorroborated affidavit created issue of fact precluding summary judgment),

those circumstances do not exist here.     Although Bryant at certain points denied being evaluated

by Iheanacho and Khan, he admitted “that Dr. Iheanacho, when evaluating the plaintiff, concluded

that [Bryant] had thoughts that were not based in reality.” Joint App’x at 670 (emphasis added).

In addition, Bryant’s expert witness testified at his deposition that, based on his review of the


                                                  3
medical records and deposition testimony, he believed Bryant was seen by both Iheanacho and

Khan.    Joint App’x at 352–53.     Further, Bryant’s alternative chronology purports to involve

multiple other individuals, none of whom present any testimony or affidavits to corroborate

Bryant’s story.    The Defendants-Appellees’ affidavits, by contrast, are supported by detailed

hospital records that record Iheanacho and Khan’s impressions of Bryant at the time of his two

evaluations, including the assessment that Bryant appeared disheveled and perplexed at the time

of his initial evaluation, that his speech was illogical, and that he was in need of immediate

hospitalization.   In sum, this is the “extraordinary case” that Jeffreys contemplates. Given the

extensive documentary evidence submitted by the Defendants-Appellees and the inconsistent

character of Bryant’s threadbare assertion that he was not evaluated, no reasonable juror could

credit Bryant’s account.

        The Defendants-Appellees have demonstrated that there is no genuine issue of material

fact as to whether Iheanacho and Khan personally evaluated Bryant, and thus that there is no

genuine issue of material fact that Bryant’s involuntary commitment was not the product of state

action, dooming Bryant’s § 1983 claim. McGugan, 752 F.3d at 229. Additionally, since the

sole argument that Bryant advances in support of his medical malpractice claim is that “the

physicians’ failure to conduct evaluations of him constituted malpractice,” that claim fails as well.

Appellant’s Brief at 18. Accordingly, the district court did not err in granting the Defendants-

Appellees’ motion for summary judgment.

        We have considered Bryant’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 4